Citation Nr: 0903709	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her niece




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1965.  The veteran died on February [redacted], 2006.  The appellant 
is the veteran's widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 2006 and January 2007 rating decisions.  In an 
April 2006 rating decision, the RO denied the appellant's 
claims for service connection for the cause of the veteran's 
death, death pension, and accrued benefits.  The appellant 
did not file a notice of disagreement (NOD) in regard to this 
decision, rather, in May 2006 she again filed a claim for 
DIC.  In the August 2006 rating decision, the RO found that 
service connection for the veteran's cause of death remained 
denied.  In October 2006, the appellant filed a NOD with the 
August 2006 denial.  In the January 2007 rating decision, the 
RO denied entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  A statement of the case (SOC) regarding 
the claims for service connection for the cause of the 
veteran's death and entitlement to DIC was issued in April 
2007.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2007.  In a July 2007 letter, the RO informed the appellant 
that her Form 9 was being returned because it did not include 
her signature.  She was advised that she should return a 
signed Form 9 as soon as possible, preferably, within 30 
days.  She submitted a signed Form 9 later in July 2007. 

In November 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  
During the hearing, the appellant requested, and the 
undersigned granted, a 60-day abeyance period for submission 
of additional evidence in support of the claims. To date, no 
additional evidence has been received.

Also in November 2008, the undersigned granted the 
appellant's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2008). 

The Board notes that, in a February 2007 letter, the RO 
indicated that, if the appellant wanted to be represented, 
she should inform the RO and she would be furnished the 
necessary forms.  In correspondence received in May 2007, the 
appellant requested that a representative be appointed to 
help her with her appeal.  In an April 2008 letter, the RO 
provided the appellant with a list of Veterans Service 
Organizations (VSOs), and informed her that a more complete 
list of VSOs could be obtained at http://www.va.gov/vso.  
This letter advised the appellant that a VSO could act on her 
behalf regarding her claim with VA.  The letter informed the 
appellant that she could contact a VSO by consulting her 
local phone book.  [Parenthetically, the appellant was 
provided with the same list of representatives in March and 
June 2006 letters, and a November 2007 letter informed the 
appellant that the RO had no record of her appointing a 
service organization or representative to assist her.]  To 
date, the appellant has not named a VSO which she wished to 
represent her in this appeal.  Thus, because the appellant 
has been provided with a list of potential representatives, 
and ample time to select a representative, but has not done 
so, she is recognized as proceeding pro se in this appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The veteran's death certificate lists his immediate cause 
of death as metastatic bladder cancer; no other condition 
leading to the immediate cause is noted.

3.  At the time of the veteran's death in February 2006, 
service connection was in effect for residuals of cold injury 
of the right lower extremity and the left lower extremity 
(each rated 30 percent disabling); his combined rating was 60 
percent, and he had been awarded a total disability rating 
based on individual unemployability (TDIU), effective 
September 22, 2004.   

4.  Bladder cancer was first manifested many years following 
separation from service, and there is no persuasive medical 
evidence or opinion of a medical relationship, or nexus, 
between bladder cancer and either service r or service-
connected disability.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

6.  The veteran, who died over 40 years after his discharge 
from service, was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).  

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 20.1106 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).    

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

First addressing the claim for DIC, pursuant to 38 U.S.C.A. § 
1318,  the Board notes that the appellant has been notified 
of the basis for the denial of this claim, and has been 
afforded opportunity to present evidence and/or argument 
pertinent to the  claim; there is no indication that there is  
any existing evidence relevant to this claim that is 
outstanding.  The Board thus finds that any duties to notify 
and assist owed the appellant have been satisfied.  As 
indicated  below, the DIC claim is being denied as lacking 
legal merit; as such, the duties to notify and assist imposed 
by the VCAA are not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

Pertinent to the claim for service connection for the cause 
of the veteran's death, March and June 2006 pre-rating 
letters and an April 2008 post-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for 
the cause of the veteran's death, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the appellant to submit any 
evidence in her possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April 2008 letter specifically informed the 
appellant of the conditions for which the veteran was 
service-connected at the time of his death, and explained the 
evidence and information required to substantiate the claim 
for service connection for the cause of death based on a 
previously service-connected condition as well as the 
evidence and information required to substantiate the claim 
for service connection for the cause of death based on a 
condition not yet service-connected, consistent with Hupp.  

After issuance of the foregoing letters, and opportunity for 
the appellant to respond, the August 2008 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the November 
2008 Board hearing, along with various written statements 
submitted by the appellant.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that, in a November 2004 statement, the veteran 
indicated that he had been treated for residuals of frostbite 
at the Philadelphia Naval Hospital; however, no records from 
this facility have been associated with the claims file.  In 
addition, while records of treatment from private 
podiatrists, dated from June to October 2005 have been 
associated with the claims file, during the November 2008 
hearing, the veteran's niece testified that the veteran had 
received treatment from these physicians prior to 2005.  The 
Board further notes, however, that the appellant has not 
indicated or alleged that such treatment records are 
pertinent to the claim for service connection for the cause 
of the veteran's death.  Rather, during the November 2008 
hearing, the veteran's son testified that the veteran's 
doctors did not know whether his bladder cancer was related 
to service, rather, he argued that there might be a 
relationship because the veteran's doctors had not said with 
certainty that there was not a relationship between bladder 
cancer and service or the veteran's service-connected 
disabilities.  

As the veteran's son's own testimony indicates that any 
outstanding treatment records do not include medical evidence 
of a relationship between the bladder cancer and service, or 
the veteran's service connected disabilities-the very matter 
on which this case turns-a remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the appellant, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

A.  Service Connection

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310;  38 C.F.R. § 3.312.

As indicated above, the veteran died on February [redacted], 2006.  
His death certificate indicates that the immediate cause of 
his death was metastatic bladder cancer.  No other conditions 
are listed as leading to the immediate cause of death.  

At the time of the veteran's death,  service connection was 
in effect for residuals of cold injury of the right lower 
extremity and the left lower extremity (each rated 30 percent 
disabling); his combined rating was 60 percent, and he had 
been awarded a TDIU, effective September 22, 2004.   

During the November 2008 hearing, the appellant asserted that 
the veteran's bladder cancer resulting in the veteran's death 
could have been related to his military service because he 
suffered for years, and her son testified that it was 
possible that there might be a relationship between the 
bladder cancer to service, noting that his doctors were not 
sure.  

However, considering the record in light of the governing 
legal authority, the Board finds that service connection for 
the cause of the veteran's death is not warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a malignant tumor becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  


The veteran's service treatment records are negative for 
findings of bladder cancer, and there is no medical evidence 
that bladder cancer was manifested within the first post-
service year, rather, records of VA treatment indicate that 
the veteran was first diagnosed with bladder cancer in 1990, 
approximately 25 years after separation from service.  Hence, 
the disability resulting in the veteran's death was not shown 
in or within one year after service.  The Board also points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  The Board also emphasizes that there is no medical 
opinion even suggesting a medical nexus between bladder 
cancer and service.

To give the appellant every consideration in this appeal, the 
Board also has considered whether there exists a medical 
relationship between the veteran's service-connected 
disabilities and his death.  In this regard, the Board notes 
that, under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability (or death) that is  proximately due to 
or the result of a service-connected disease or injury.  
However, the veteran's service-connected residuals of cold 
injury of the right or left lower extremity were not listed 
on the death certificate.  Furthermore, while records of VA 
treatment from January and February 2006 reflect a prior 
medical history of frostbite and indicate that the veteran 
had a left foot vascular injury status/post World War II, 
there is no medical evidence attributing the veteran's death 
to residuals of cold injury of the right or left extremities 
and none of the medical records associated with the claims 
file support a finding that there exists a  medical nexus 
between the veteran's terminal metastatic bladder cancer and 
his service-connected residuals of cold injury of the right 
and left lower extremities.  The Board points out that the 
appellant has not presented or identified any existing 
medical evidence or opinion that even suggests such a link, 
despite being provided with opportunities to do so (most 
recently, in connection with the November 2008 Board 
hearing).  

Rather, during the hearing, the appellant and her son and 
niece argued that, as no physician had stated with 100 
percent certainty that the veteran's bladder cancer was not 
related to service or his service-connected disabilities, 
there was a possibility that it might be related.  However, 
these assertions, without more, simply does not meet the 
appellant's burden of proof in presenting evidence to support 
her claim.  As indicated,  in this case,  there simply is no 
medical evidence to support a finding that a disability of 
service origin caused or contributed substantially or 
materially to cause the veteran's death.  

The Board further notes that, however well meaning, to 
whatever extent the assertions of the appellant, her son, and 
her niece are being advanced to establish a medical 
relationship between the veteran's death and either service 
or service-connected disability/ies, such evidence must fail.  
Matters of diagnosis and medical relationship are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to possess appropriate medical training and expertise, 
none of the identified individuals is competent to render a 
persuasive opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

B.  DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310.; 
38 C.F.R. § 3.5(a).  If the veteran's death is not determined 
to be service connected, a   surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for the purposes of this provision is a veteran who 
died not as a result of his own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for service-connected 
disability rated as totally disabling, if the service-
connected disability was rated as totally disabling for 10 or 
more years immediately preceding death, or if continuously 
rated as totally disabling for at least 5 years after the 
veteran's separation from active service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also 
includes a former prisoner of war (POW) who died after 
September 30, 1999 with a service-connected disability rated 
totally disabling for not less than one year immediately 
preceding death.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

As noted above, at the time of his death, the veteran's 
combined disability rating for  his service-connected 
disabilities was 60 percent and he had been awarded TDIU, 
effective September 22, 2004.  

Thus, the veteran was considered totally disabled based on 
employability due to service-connected disability at the time 
of his death.  However, the September 22, 2004 effective date 
for the award of a TDIU does not meet the 10-year rating 
requirement preceding the veteran's death in February 2006.   

The Board has considered the fact that the veteran was 
initially granted service connection for residuals of cold 
injury of the right and left lower extremities, each rated 30 
percent disabling, effective September 22, 2004, in a 
February 2005 rating decision.  The RO awarded a TDIU, 
effective September 22, 2004, in a May 2005 rating decision.  
The veteran subsequently perfected an appeal with regard to 
entitlement to full VA compensation and full military retired 
pay from September 2004 to March 2005.  In his December 2005 
substantive appeal filed in regard to that matter, the 
veteran indicated that he wanted his case to be reviewed for 
an earlier effective date.  To the extent that this statement 
constitutes a NOD with the effective dates assigned for the 
grants of service connection for residuals of cold injury of 
the right and left lower extremities, and the award of a 
TDIU, the Board notes that the appellant's claim for accrued 
benefits was denied in an April 2006 letter from the RO.  The 
appellant did not express disagreement with that denial.  The 
RO again denied entitlement to accrued benefits in a November 
2007 letter.  The appellant also did not file an NOD with 
respect to that denial.  As such, the veteran was not rated 
totally disabled for at least the last 10 years of his life.  
Parenthetically, the Board notes that, in his VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability), the veteran himself reported that he had 
last worked full-time in January 2000 (less than 10 years 
prior to his death in February 2006).  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a previous final rating decision.  
The Board notes that the veteran initially filed a claim for 
service connection for frostbite of the feet in May 1987.  
The claim was denied by letter in August 1987.  There is no 
evidence that the veteran appealed this denial.  As such, it 
is considered final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  Neither the veteran, during his 
lifetime, nor the appellant, has successfully raised a claim 
of clear and unmistakable error (CUE) in the final August 
1987 denial, pursuant to 38 C.F.R. § 3.105(a) (2008).  See 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel  v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading requirements 
for raising, and burden of proof for establishing, a CUE 
claim).

Moreover, in this case, the appellant has not claimed 
entitlement to DIC, under the provisions of 38 U.S.C.A. § 
1318, based on the submission of new and material evidence to 
reopen a previously final VA decision.  The Board has 
considered the fact that, in her substantive appeal, the 
appellant stated that the veteran had told her that VA had 
misplaced his records for 40 years, and, during the November 
2008 hearing, the veteran's niece testified that the veteran 
had always talked about his medical records being misplaced, 
adding that he had tried to get his records since 1965; 
however, review of the claims file reflects that the 
veteran's service treatment records were received on August 
4, 1987, prior to issuance of the August 1987 letter 
notifying the veteran that his claim was denied.  

Additionally, in this case, the appellant has not argued 
that, but for the receipt of VA or military retirement pay, 
the veteran would have been entitled at the time of his death 
to receive compensation for a service-connected disability 
that was   continuously rated totally disabling by schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated   
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  

The Board has also considered the fact that, during the 
November 2008 hearing, the appellant asserted that the 
veteran should have been rated 100 percent disabled based on 
his residuals of cold injury to the lower extremities because 
he could not walk.  However, any such "hypothetical 
entitlement" would not provide a basis for the benefits 
sought under the governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for   
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) 
on  the question of whether a deceased veteran had been 
totally disabled for 8 years prior to death so that the 
surviving  spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  
Subsequently, the   Court held that "hypothetical 
entitlement" to DIC benefits  under 38 U.S.C.A. § 1318 is 
allowed for claims filed prior to January 21, 2000, that is, 
the date of the VA regulation  prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  In Rodriguez v. Peake,  511 F.3d 1147 (2008), the 
United States Court of Appeals for  the Federal Circuit held 
that application of the amended   regulations barring use of 
hypothetical entitlement theory  for DIC claims did not have 
impermissible retroactive effect.

In this case, the veteran died in February 2006 and 
appellant's claim was filed in the same month.  As such, 
these events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 
1318-to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for CUE in the 
adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the veteran, 
who died over 40 years after his discharge from service 
(rendering inapplicable the 5-year provision), had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  Rather, his award of a 
TDIU was in effect from September 22, 2004 until his death in 
February 2006-a total of less than two years.  The evidence 
also does not reflect that the veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the veteran was not a "deceased veteran" as defined in 38 
U.S.C.A. § 1318(b), and that the appellant is  not entitled 
to DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is 
dispositive of this claim, it must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 




ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


